--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of the 21st  day
of March 2011, (the "Signing Date"), by and between Tutor Perini Corporation
(previously Perini Corporation), a Massachusetts corporation (herein referenced
to as "Employer"), and James A. ("Jack") Frost, an individual ("Executive'').


WHEREAS, Employer entered into that certain Agreement and Plan of Merger
(the  "Merger Agreement") by and among the Employer, Trifecta Acquisition LLC, a
California  limited liability company and a wholly-owned subsidiary of Employer
("Merger Sub"), Tutor- Saliba Corporation, a California corporation (the
"Company"), Executive and shareholders of the Company; and Employer has
subsequently been renamed Tutor Perini Corporation;


WHEREAS, the Employer and Executive desire to enter into this Agreement to set
out  the terms and conditions for the employment relationship of Executive with
the Employer.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:


Section 1. Effectiveness. This Agreement shall become effective as of June 30,
2009, (the "Effective Date").


Section 2. Employment Agreement, On the terms and conditions set forth in
this  Agreement, the Employer agrees to employ Executive and Executive agrees to
be employed by  the Employer for the Employment Period set forth in Section 3
and in the positions and with the duties set forth in Section 4. Terms used
herein with initial capitalization not otherwise defined are defined in Section
25.


Section 3. Term. The initial term of employment under this Agreement shall be
for a five-year period commencing on the Effective Date (the "Initial Term").
The term of employment shall be automatically extended for an additional
consecutive 12-month period (the  "Extended Term") on the fifth anniversary of
the Effective Date and each subsequent  anniversary, unless and until the
Employer or Executive provides written notice to the other  party in accordance
with Section 12 hereof not less than sixty (60) days before such anniversary
date that such party is electing not to extend the term of employment under this
Agreement ("Non-Renewal"), in which case the term of employment hereunder shall
end as of the end of such Initial Term or Extended Term, as the case may be,
unless sooner terminated as hereinafter set forth. Such Initial Term and all
such Extended Term are collectively referenced to herein as the "Employment
Period."


Section 4. Position and Duties. During the Employment Period, Executive shall
serve as  the Executive Vice President - CEO Civil Group of the Employer. In
such capacity, Executive shall report exclusively to Ronald N. Tutor, Chief
Executive Officer and Chairman of the Board  of Employer, and shall have the
duties, responsibilities and authorities customarily associated  with the
position of Executive Vice President - CEO Civil Group of a company the size and
nature of the Employer, including, without limitation, oversight of the certain
Employers day-to-day operations of the Civil Group, as otherwise authorized by
Ronald Tutor. Executive shall devote Executive's reasonable best efforts and
full business time to the performance of Executive's duties hereunder and the
advancement of the business and affairs of the Employer.

 
1

--------------------------------------------------------------------------------

 
 
Section 5. Place of Performance. During the Employment Period, Executive shall
be  based primarily at the offices of the Employer as of the Effective Time near
Los Angeles,  California, except for travel on the Employer's business
consistent with Executive's position(s).


Section 6. Compensation and Benefits.


(a)            Base Salary. During the Employment Period, the Employer shall pay
to Executive a base salary (the "Base Salary") at the rate of $675,000 per
calendar year, less applicable deductions, and prorated for any partial year.
The Base Salary may be reviewed for increase by the Employer and may be
increased in the discretion of the Employer; and any such adjusted Base Salary
shall constitute the "Base Salary" for purposes of this Agreement. The Base
Salary shall be paid in substantially equal installments in accordance with the
Employer's regular payroll procedures.


(b)           Annual Bonus. Executive shall be paid an annual cash performance
bonus (an "Annual Bonus") in respect of each calendar year that ends during the
Employment Period,  to the extent earned based on performance against objective
performance criteria. The performance criteria for any particular calendar year
shall be established by the Compensation Committee of the Board (the
"Compensation Committee") no later than 90 days after the commencement of such
calendar year or at such other time as determined by the Compensation Committee.
Executive's Annual Bonus for a calendar year shall equal 100% of his Base Salary
for that year if target levels of performance for that year (as established by
the Compensation Committee when the performance criteria for that year are
established) are achieved, with greater or lesser amounts (including zero) paid
for performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Compensation Committee for that year
when it established the targets and performance criteria for that year).
Executive's Annual Bonus for a calendar year shall be determined by the
Compensation Committee after the end of the calendar year and shall be paid to
Executive when annual bonuses for that year are paid to other senior executives
of the Employer generally, but in no event later than March 15 of the following
calendar year.


(c)            Equity Compensation. Executive will be considered at a level
appropriate for his position(s) with the Employer for participation in the
Employer's company-wide equity incentive plan to be adopted after the Effective
Date, including the potential grant of restricted stock units of the Employer
(the "Restricted Stock Units"). Employer agrees that Employee shall not receive
any less equity compensation during the Term or any Extended Term than Employee
had received for the previous year. Subject to the terms of this Agreement, any
Restricted Stock Units that are granted shall be governed by a restricted stock
unit agreement in substantially the form used by the Employer for awards of
restricted stock units to other senior executives.

 
2

--------------------------------------------------------------------------------

 
 
(d)            Other Incentives. Executive shall be eligible for other or
additional long-term incentives in the sole and absolute discretion of the
Compensation Committee and/or the Board. Such incentive awards (if any) shall be
at a level, and on terms and conditions, that are commensurate with Executive's
positions and responsibilities at the Employer and appropriate in light of
corresponding awards to other senior executives of the Employer (but without
regard to any special or one-time grants to other senior executives, including
any sign-on or special retention grants). Except as otherwise provided herein,
Executive shall not be entitled to participate in any other compensation, bonus,
retention or incentive program, except as may be explicitly determined by the
Board or the Compensation Committee in its sole and absolute discretion.


(e)            Perquisites. During the Employment Period, Executive shall be
entitled to (i) to participate in all fringe benefits and perquisites made
available generally to senior executives of the Employer, such participation to
be at levels, and on terms and conditions, that are commensurate with his
positions and responsibilities at the Employer, and (ii) to receive such
additional fringe benefits and perquisites as the Employer may, in its sole and
absolute discretion, from time to time provide.


(f)             Vacation; Benefits. During the Employment Period, Executive will
be entitled to participate in all standard Company benefits including vacation
days, holidays, pension, retirement, profit sharing, savings, 401(k), income
deferral, life insurance, disability insurance, accidental death and
dismemberment protection, travel accident insurance, hospitalization, medical,
dental, vision and other employee benefit plans, programs and arrangements that
may from time to time be made available generally to other senior executives of
the Employer, all to the extent Executive is eligible under the terms of such
plans, programs and arrangements.


Section 7. Expenses. Executive is expected and is authorized to incur
reasonable  expenses in the performance of his duties hereunder. The Employer
shall reimburse Executive  for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by Executive of an itemized
account, including reasonable substantiation of such expenses. Executive shall
be reimbursed his reasonable fees and costs, including attorneys' fees, in
connection with the review, negotiation and execution of this Agreement.


Section 8. Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Employer and Executive acknowledge and agree that during Executive's employment
with the Employer, Executive will have access to and may assist in developing
Confidential Information and will occupy a position of trust and confidence with
respect to the Employer's affairs and business and the affairs and business of
its Affiliates. Executive agrees that the following obligations are necessary to
preserve the confidential and proprietary nature of Confidential Information and
to protect the Employer and its Affiliates against harmful solicitation of
employees and customers, harmful competition and other actions by Executive that
would result in serious adverse consequences for the Employer and any of its
Affiliates:

 
3

--------------------------------------------------------------------------------

 
 
(a)            Non-Disclosure. During and after Executive’s employment with the
Employer, Executive will not knowingly use, disclose or transfer any
Confidential Information other than as authorized in writing by the Employer or
within the scope of Executive's duties with the Employer. Anything herein to the
contrary notwithstanding, the provisions of this Section 8(a) shall not apply
(i) when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order Executive to disclose or make accessible any
information; (ii) to the extent necessary in connection with any other
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement; (iii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to Executive's violation of this Section 8(a); or (iv) as to
information that is or becomes available to Executive on a non-confidential
basis from a source that is entitled to disclose it to Executive.


(b)            Materials. Executive will not remove any Confidential Information
or any other property of the Employer or any of its Affiliates from the
Employer's premises or make copies of such materials except for normal and
customary use in the Employer's business. Executive will return to the Employer
all Confidential Information and copies thereof and all other property of the
Employer or any of its Affiliates at any time upon the request of the Employer
and in any event promptly after termination of Executive's employment. Executive
agrees to identify and return to the Employer any copies of any Confidential
Information within Executive's control after Executive ceases to be employed by
the Employer. Anything to the contrary notwithstanding, nothing in this Section
8 shall prevent Executive from retaining a home computer, papers and other
materials of a personal nature, including diaries, calendars and information
relating to his compensation or relating to reimbursement of expenses,
information that he reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment.


(c)            Developments. Executive shall, promptly upon reasonable request,
disclose to the Employer all inventions (whether patentable or not), trade
secrets, trademark concepts, and advertising and marketing concepts
(collectively, hereinafter referred to as "Developments"), that he makes, alone
or with others, during his employment with Employer or any of its Affiliates
relating to any of their businesses. Employer will exclusively own all
Developments. Executive hereby assigns to the Employer all rights that he has or
acquires in any Developments, and he will execute any documents and take any
actions as reasonably requested by the Employer necessary to effect that
assignment. Executive need not incur any cost related to that assignment or the
creation of any related intellectual property rights. The parties agree that
Developments are Confidential Information. Both during the Employment Period and
thereafter, Executive shall fully cooperate with the Employer's reasonable
requests in the protection and enforcement of any intellectual property rights
that relate to services performed by Executive for the Employer or any of its
Affiliates, whether under the terms of this Agreement or otherwise. This shall
include, upon reasonable request by the Employer, executing, acknowledging, and
delivering to Employer all documents or papers that may be necessary to enable
Employer to publish or protect such intellectual property rights.  The Employer
shall bear all costs in connection with Executive’s compliance with the terms of
this provision.

 
4

--------------------------------------------------------------------------------

 
 
(d)           Cooperation. During the Employment Period and thereafter Executive
will, upon reasonable request and subject to such reasonable condition as
Executive may reasonably establish: (a) cooperate with the Employer in
connection with any matter that arose during Executive's employment and that
relates to the business or operations of the Employer or any of its Affiliates,
or of which Executive may have any knowledge or involvement; and (b) consult
with and provide information to the Employer and its representatives concerning
such matters. Such cooperation shall be rendered at reasonable times and places
and in a manner that does not unreasonably interfere with any other employment
in which Executive may then be engaged. Nothing in this Agreement shall be
construed or interpreted as requiring Executive to provide any testimony or
affidavit that is not truthful.


(e)            No Solicitation or Hiring of Employees. During the Non-Compete
Period, Executive shall not solicit, entice, persuade or induce any individual
who is employed by the Employer or any of its Affiliates (or who was so employed
within 500 days prior to Executive's or Employer's action to terminate) to
refrain from continuing such employment or becoming re-employed by Employer, or
to become employed by or enter into contractual relations with any other
individual, agency or entity other than the Employer or any of its Affiliates,
and Executive shall not hire, directly or indirectly, as an employee, consultant
or otherwise, any such person.


(f)             Non-Competition.


(i)            During the Non-Compete Period, Executive shall not, directly or
indirectly, (A) solicit or encourage any client or customer of the Employer or
any of its Affiliates, or any person or entity who was such a client or customer
within 500 days prior to Employer's or Executive's action to terminate, reduce
or alter in a manner adverse to the Employer or any of its Affiliates, any
existing business arrangements with the Employer or any of its Affiliates or to
transfer existing business from the Employer or any of its Affiliates to any
other person or entity, (B) provide services in any capacity to any entity if
(i) the entity competes with the Employer or any of its Affiliates by engaging
in any business engaged in by the Employer or any of its Affiliates in any
country in which the Employer or its Affiliates engages in such business, or
(ii) the services to be provided by Executive are competitive with the Employer
and substantially similar to those previously provided by Executive to the
Employer or any of its Affiliates; or (C) own an interest in any entity
described in subsection (B)(i) immediately above; provided, however, that
Executive may own, as a passive investor, securities of any such entity that has
outstanding publicly traded securities so long as his direct holdings in any
such entity shall not in the aggregate constitute more than 5% of the voting
power of such entity. Executive agrees that, before providing services, whether
as an employee or consultant, to any entity during the Non-Compete Period, he
will provide a copy of this Agreement to such entity, and such entity shall
acknowledge to the Employer in writing that it has read this Agreement.
Executive acknowledges that this covenant has a unique, very substantial and
immeasurable value to the Employer, that Executive has sufficient assets and
skills to provide a livelihood for Executive while such covenant remains in
force and that, as a result of the foregoing, in the event that Executive
breaches such covenant, monetary damages would be an insufficient remedy for the
Employer and equitable enforcement of the covenant would be proper.

 
5

--------------------------------------------------------------------------------

 
 
(ii)           If the restrictions contained in Section 8(f)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 8(f)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.


(g)            Publicity. During the Employment Period, Executive hereby grants
to the Employer the right to use, in a reasonable and appropriate manner,
Executive's name and likeness, without additional consideration, on, in and in
connection with technical, marketing or disclosure materials, or any combination
thereof, published by or for the Employer or any of its Affiliates. Employer
shall obtain Executive's consent, which consent shall not be unreasonably
delayed, conditioned or denied, in connection with the use of Executive's name
and likeness.


(h)           Conflicting Obligations and Rights. Executive agrees to inform the
Employer of any apparent conflicts between Executive's work for the Employer and
any obligations Executive may have to preserve the confidentiality of another's
proprietary information or related materials before using the same on the
Employer's behalf. The Employer shall receive such disclosures in confidence and
consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.


(i)             Enforcement. Executive acknowledges that in the event of any
breach of  this Section 8, the business interests of the Employer and its
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and its Affiliates will be impossible to ascertain, monetary damages
will not be an adequate remedy for the Employer and its Affiliates, and the
Employer will be entitled to enforce this Agreement by a temporary, preliminary
and/or permanent injunction or other equitable relief, without the necessity of
posting bond or security, which Executive expressly waives. Executive
understands that the Employer may waive some of the requirements expressed in
this Agreement, but that such a waiver to be effective must be made in writing
and should not in any way be deemed a waiver of the Employer's right to enforce
any other requirements or provisions of this Agreement. Executive agrees that
each of Executives obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement. Executive
further agrees that any breach of this Agreement by the Employer prior to the
Date of Termination shall not release Executive from compliance with his
obligations under this Section 8, so along as the Employer fully complies with
Section 10 and Section 12.


Section 9. Termination of Employment.


(a) Permitted Terminations.     Executive's employment hereunder may be
terminated during the Employment Period under the following circumstances:


(i)            Death. The Employment Period and Executive's employment hereunder
shall terminate upon Executive's death;


 
6

--------------------------------------------------------------------------------

 
 
(ii)           By the Employer. The Employer may terminate the Employment Period
and Executive's employment:


(A)          Disability. If Executive has been substantially unable to  perform
Executives material duties hereunder by reason of illness, physical or mental
disability or other similar incapacity, which inability shall continue for 180
consecutive days or 270 days in any 24-month period (a "Disability") (provided,
that until such termination, Executive shall continue to receive his
compensation and benefits hereunder, reduced by any benefits payable to him
under any disability insurance policy or plan applicable to him or her); or


(B)           Cause. For Cause or without Cause;


(iii)           By Executive. Executive may terminate the Employment Period and
his employment for any reason or for no reason.


(b)           Termination. Any termination of Executive's employment by the
Employer  or Executive (other than because of Executive's death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 12 hereof. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated.
Termination of Executive's employment shall take effect on the Date of
Termination. Executive agrees, in the event of any dispute under Section
9a(ii)(A) as to whether a Disability exists, and if requested by the Employer,
to submit to a physical examination by a licensed physician selected by mutual
consent of the Employer and Executive (which shall not unreasonably be
withheld), the cost of such examination to be paid by the Employer. The written
medical opinion of such physician shall be conclusive and binding upon each of
the parties hereto as to whether a Disability exists and the date when such
Disability arose. This Section shall be interpreted and applied so as to comply
with the provisions of the Americans with Disabilities Act and any applicable
state or local laws.


Section 10. Compensation Upon Termination.


(a)            Death. If Executive's employment is terminated during the
Employment Period as a result of Executive's death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Employer or Executive's legal representatives. Upon Executive's death
during the Employment Period, the Employer shall pay or provide the following:
(i) Executive's Base Salary due through the Date of Termination, (ii) all
Accrued Benefits, if any, to which Executive is entitled as of the Date of
Termination at the time such payments are due, and (iii) all outstanding equity
awards held by Executive immediately prior to his termination shall immediately
vest (with outstanding options remaining exercisable for the length of their
remaining term). Except as set forth herein, the Employer shall have no further
obligation to Executive under this Agreement.


(b)           Disability. If the Employer terminates Executive's employment
during the Employment Period because of Executive's Disability, the Employer
shall pay or provide the following: (i) Executive's Base Salary due through the
Date of Termination, (ii) all Accrued Benefits, if any, to which Executive is
entitled as of the Date of Termination at the time such payments are due, and
(iii) all outstanding equity awards held by Executive immediately prior to his
termination shall immediately vest (with outstanding options remaining
exercisable for the length of their remaining term). Except as set forth herein,
the Employer shall have no further obligations to Executive under this
Agreement.


 
7

--------------------------------------------------------------------------------

 
 
(c)           Termination by the Employer for Cause or Termination by Executive
Without Good Reason. If, during the Employment Period, the Employer terminates
Executive's employment for Cause pursuant to Section 9(a)(ii)(B) or Executive
terminates his employment without Good Reason, the Employer shall pay to
Executive Executive's Base Salary due through the Date of Termination and all
Accrued Benefits, if any, to which Executive is entitled as of the Date of
Termination, at the time such payments are due, and Executive's rights with
respect to equity or equity-related awards shall be governed by the applicable
terms of the related plan or award agreement.


(d)           Termination by the Employer without Cause or Termination by
Executive with Good Reason. If the Employer terminates Executive's employment
during the Employment Period other than for Cause or Disability pursuant to
Section 9(a) or if Executive terminates his employment hereunder with Good
Reason: (i) the Employer shall pay Executive (A) Executive's Base Salary due
through the Date of Termination, (B) a Pro Rata Bonus at the time other
executives of the Employer receive annual bonuses for the calendar year in which
the Date of Termination occurs, (C) all Accrued Benefits, if any, to which
Executive is entitled as of the Date of Termination, in each case at the time
such payments are due, and (D) a cash lump sum in an amount equal to one and one
half (1 1/2) times the sum of Executive's Base Salary and Target Bonus for the
year of termination, (ii) all outstanding equity awards held by Executive
immediately prior to his termination shall immediately vest (with outstanding
options remaining exercisable for the length of their remaining term), and (iii)
Executive and his covered dependants shall be entitled to continued
participation in benefit plans on the same terms and conditions as applicable
immediately prior to Executive's Date of Termination for 24 months; provided
that if such continued coverage is not permitted under the terms of such benefit
plans, the Employer shall pay Executive an additional amount that, on an
after-tax basis, is equal to the cost of comparable coverage obtained by
Executive.


(e)           Liquidated Damages. The parties acknowledge and agree that damages
which will result to Executive for termination by the Employer of Executive's
employment without Cause or by Executive for Good Cause shall be extremely
difficult or impossible to establish or prove, and agree that the amounts
payable to Executive under Section 10 shall constitute liquidated damages for
any such termination. Executive agrees that, except for such other payments and
benefits to which Executive may be entitled as expressly provided by the terms
of this Agreement or any other applicable benefit plan, such liquidated damages
shall be in lieu of all other claims that Executive may make by reason of any
such termination of his employment and that, as a condition to receiving the
Severance Payments, Executive will execute a release of claims substantially in
the form attached hereto as Exhibit A. Within five business days of the Date of
Termination, the Employer shall deliver to Executive the appropriate form of
release of claims for Executive to execute. The Severance Payments shall be made
within three business days of the expiration of the revocation period without
the release being revoked and otherwise as they become due.


 
8

--------------------------------------------------------------------------------

 
 
Section 11. Indemnification. During the Employment Period and thereafter, the
Employer agrees to indemnify and hold Executive and Executive's heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys' fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
Executive that arises out of or relates to Executive's service as an officer,
director or employee, as the case may be, of the Employer, or Executive's
service in any such capacity or similar capacity with an affiliate of the
Employer or other entity at the request of the Employer, both prior to and after
the Effective Date, and to promptly advance to Executive or Executive's heirs or
representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by Executive or on
Executive's behalf to repay such amount if it shall ultimately be determined
that Executive is not entitled to be indemnified by the Employer. During the
Employment Period and thereafter, the Employer also shall provide Executive with
coverage under its current directors' and officers' liability policy to the same
extent that it provides such coverage to its other executive officers. If
Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which Executive may request indemnity under this provision, Executive will give
the Employer prompt written notice thereof; provided that the failure to give
such notice shall not affect Executive's right to indemnification. The Employer
shall be entitled to assume the defense of any such proceeding and Executive
will use reasonable efforts to cooperate with such defense. To the extent that
Executive in good faith determines that there is an actual or potential conflict
of interest between the Employer and Executive in connection with the defense of
a proceeding, Executive shall so notify the Employer and shall be entitled to
separate representation at the Employer's expense by counsel selected by
Executive (provided that the Employer may reasonably object to the selection of
counsel within ten (10) business days after notification thereof) which counsel
shall cooperate, and coordinate the defense, with the Employer's counsel and
minimize the expense of such separate representation to the extent consistent
with Executive's separate defense. This Section 11 shall continue in effect
after the termination of Executive's employment or the termination of this
Agreement.


Section 12. Notices. All notices, demands, requests, or other communications
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:


 
(i)
If to the Employer:



Tutor Perini Corporation
15901 Olden Street
Sylmar, California 91342
 
Attention:
Corporate Secretary

Facsimile:




 
(ii)
If to Executive:



James A. ("Jack") Frost
Address last shown on the Employer's Records


 
9

--------------------------------------------------------------------------------

 
 
Each party may designate by notice in writing a new address to which any
notice,  demand, request or communication may thereafter be so given, served or
sent. Each notice, demand, request, or communication that shall be given or made
in the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.


Section 13. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.


Section  14.  Effect on Other Agreements. The provisions of this Agreement shall
supersede the terms of any plan, policy, agreement, award or other arrangement
of the Employer (whether entered into before or after the Effective Date) to the
extent application of the terms of this Agreement are more favorable to
Executive.


Section 15. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Section 8, Section 10, Section 11, Section 12,
Section 14, Section 16, Section 17, Section 18, Section 20 and Section 24 hereof
and this Section 15 shall survive the termination of employment of Executive. In
addition, all obligations of the Employer to make payments hereunder shall
survive any termination of this Agreement on the terms and conditions set forth
herein.


Section 16. Assignment. The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
Executive's death, the personal representative or legatees or distributees of
Executive's estate, as the case may be, shall have the right to receive any
amount owing and unpaid to Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor corporation.


Section 17. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.


Section 18. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

 
10

--------------------------------------------------------------------------------

 
 
Section 19. Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.


Section 20. Governing Law; Venue. This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of California
(but not including any choice of law rule thereof that would cause the laws of
another jurisdiction to apply). Except as otherwise provided in Section 8, each
of the parties agrees that any dispute between the parties shall be resolved
only in the courts of the State of California sitting in Los Angeles, California
or the United States District Court for the Central District of California and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing (but subject to
Section 8), each of the parties hereto irrevocably and unconditionally (a)
submits for himself or itself in any proceeding relating to this Agreement or
Executive's employment by the Employer or any of its Affiliates, or for the
recognition and enforcement of any judgment in respect thereof (a "Proceeding"),
to the exclusive jurisdiction of the courts of the State of California sitting
in Los Angeles, California, the court of the United States District Court for
the Central District of California and appellate courts having jurisdiction of
appeals from any of the foregoing, and agrees that all claims in respect of any
such Proceeding shall be heard and determined in such California State court or,
to the extent peg witted by law, in such federal court; (b) consents that any
such Proceeding may and shall be brought in such courts and waives any objection
that he or it may now or thereafter have to the venue or jurisdiction of any
such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or Executive's
employment by the Employer or any of its Affiliates, or his or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at his or its address as provided in Section 14;
and (e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
California.


Section  21. Representations. Executive represents, warrants and covenants to
the Employer that: (i) on or prior to the date hereof, Executive has informed
the Employer of any judgment, order, agreement or arrangement of which he is
currently aware and which may affect his right to enter into this Agreement and
to fully perform his duties hereunder; (ii) Executive is knowledgeable and
sophisticated as to business matters, and that prior to assenting to the terms
of this Agreement. or giving the representations and warranties herein, he has
been given a reasonable time to review it and has consulted with counsel of his
choice; (iii) in entering into this Agreement, Executive is not knowingly
breaching or violating any provision of any law or regulation; and (iv)
Executive has not knowingly provided to the Employer, nor been requested by the
Employer to provide, any confidential or non-public document or information of a
former employer that constitutes or contains any protected trade secret, and
will not knowingly use any protected trade secrets of any former employer in the
course of his employment hereunder.

 
11

--------------------------------------------------------------------------------

 
 
Section 22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of Executive, there being no
representations, warranties or commitments except as set forth herein.


Section 23. Counterparts. This Agreement may be executed in two counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.


Section 24. Withholding. The Employer may withhold from any benefit payment
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided that
any withholding obligation arising in connection with the exercise of a stock
option or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.


Section 25. Definitions.


"Accrued Benefits" means (i) any compensation deferred by Executive prior to the
Date of Termination and not paid by the Employer or otherwise specifically
addressed by this Agreement; (ii) any amounts or benefits owing to Executive or
to Executive's beneficiaries under the then applicable benefit plans of the
Employer; (iii) any amounts owing to Executive for reimbursement of expenses
properly incurred by Executive prior to the Date of Termination and which are
reimbursable in accordance with Section 7; and (iv) any other benefits or
amounts due and owing to Executive under the terms of any plan, program or
arrangement of the Employer.


"Affiliate" means any entity controlled by, in control of, or under common
control with, the Employer, any Subsidiary, and any Joint Venture Partner of
Employer.


"Cause" shall be limited to the following events (i) Executive's conviction of,
or plea of nolo contendere to, a felony (other than in connection with a traffic
violation) under any state or federal law; (ii) Executive's willful and
continued failure to substantially perform his essential job functions hereunder
after receipt of written notice from the Employer that specifically identifies
the manner in which Executive has substantially failed to perform his essential
job functions and specifying the manner in which Executive may substantially
perform his essential job functions in the future; (iii) a material act of fraud
or willful and material misconduct with respect, in each case, to the Employer,
by Executive; (iv) a willful and material breach of this Agreement; (v) a
material breach by Executive of any material written policy of the Employer; or
(vi) a failure by Executive to cooperate in any investigation or audit regarding
the accounting practices, financial statements, or business practices of the
Employer or any of its Affiliates. For purposes of this provision, no act or
failure to act, on the part of Executive, shall be considered "willful" unless
it is one, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive's action or omission was in the best interests
of the Employer. Anything herein to the contrary notwithstanding, Executive
shall not be terminated for "Cause" hereunder unless (A) written notice stating
the basis for the termination is provided to Executive, (B) as to the clauses
(ii), (iii), (iv), (v) or (vi) of this paragraph, he is given ten (10) days to
cure the neglect or conduct that is the basis of such claim (it being understood
that any errors in expense reimbursement may be cured by repayment), (C) if he
fails to cure such neglect or conduct, Executive has an opportunity to be heard
before the full Board prior to any vote regarding the existence of Cause, and
(D) there is a vote of a majority of the members of the Board to terminate him
for Cause.

 
12

--------------------------------------------------------------------------------

 
 
"Confidential Information" means information constituting trade secrets or
proprietary information belonging to or regarding the Employer or any of its
Affiliates or other confidential financial information, operating budgets,
strategic plans or research or estimating methods, personnel data, customer and
client contacts, projects or plans, or non-public information regarding the
Employer or any of its Affiliates. Without limiting the foregoing, "Confidential
Information" shall include, but shall not be limited to, any of the following
information relating to the Employer: (i) information regarding the Employer's
business proposals, (ii) manner of the Employer's operations, and methods of
selling or pricing any products or services; (iii) the identity of persons or
entities actually conducting or considering conducting business with the
Employer, and any information in any form relating to such persons or entities
and their relationship or dealings with the Employer; (iv) any trade secret or
confidential information of or concerning any business operation or business
relationship; (v) computer databases, software programs and information relating
to the nature of the hardware or software and how said hardware or software are
used in combination or alone; (vi) information concerning personnel,
confidential financial information, customer or customer prospect information,
information concerning subscribers, subscriber and customer lists and data,
methods and formulas for estimating costs and setting prices, engineering design
standards, testing procedures, research results (such as marketing surveys,
programming trials or product trials), cost data (such as billing, equipment and
programming cost projection models), compensation information and models,
business or marketing plans or strategies, deal or business terms, budgets,
vendor names, programming operations, product names, information on proposed
acquisitions or dispositions, actual performance compared to budgeted
performance, long-range plans, internal financial information (including but not
limited to financial and operating results for certain offices, divisions,
departments, and key market areas that are not disclosed to the public in such
form), results of internal analyses, computer programs and programming
information, techniques and designs, and trade secrets; (vii) information
concerning the Employer's employees, officers, directors and shareholders; and
(viii) any other trade secret or information of a confidential or proprietary
nature. For purposes hereof, "Employer" shall include the Employer and any and
all of its Affiliates.


"Date of Termination" means (i) if Executive's employment is terminated by
Executive's death, the date of Executive's death; (ii) if Executive's employment
is terminated because of Executives Disability pursuant to Section
9(a)(ii)(A), 30 days after Notice of Termination, provided that Executive shall
not have returned to the performance of Executive's duties on a full-time basis
during such 30-day period; (iii) if Executive’s employment is terminated by the
Employer pursuant to Section 9(a)(ii)(B) or by Executive pursuant to Section
9(a)(ii)(B), the date specified in the Notice of Termination; or (iv) if
Executive's employment is terminated during the Employment Period other than
pursuant to Section 9(a), the date on which Notice of Termination is given.

 
13

--------------------------------------------------------------------------------

 
 
"Extended Term" shall have the meaning set forth in Section 3.


"Good Reason" shall mean (a) a reduction in title or responsibility, or (b) a
reduction in compensation or benefits.


"Non-Compete Period" means the period commencing on the Effective Date and
ending twelve (12) months after the expiration of the Employment Period.


"Pro Rata Bonus" means an amount equal to the product of (i) the Annual Bonus
that would have been earned by Executive for the calendar year that includes the
Date of Termination if his employment had not terminated and (ii) a fraction the
numerator of which is the number of days that have elapsed as of the Date of
Termination during the calendar year that includes the Date of Termination and
the denominator of which is 365.


Section 26.   Attorneys' Fees. In any proceeding brought in connection with or
arising


under or out of this Agreement or the employment relationship between Employer
and Executive, including but not limited to the enforcement of this Agreement,
the prevailing party shall recover its actual attorneys' fees and costs
incurred.


IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.





 
TUTOR PERINI CORPORATION
             
By:
  /s/ Ronald N. Tutor  
Name: Ronald N. Tutor
 
Title:  Chairman and Chief Executive officer
             
EXECUTIVE
         
By:
  /s/ Jack Frost  
Name: James A. ("Jack") Frost

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Release


THIS RELEASE (this “Release”) is made as of this      day of             , by
and between Tutor Perini Corporation, a Massachusetts corporation (herein
referred to as “Company”), and James (“Jack”) A. Frost, an individual
(“Executive”).
 
PRELIMINARY RECITALS


    A. Executive’s employment with the Company has terminated.


    B. Executive and the Company are parties to an Employment Agreement, dated
as of the 21st day of March, 2011 (the “Agreement”).
AGREEMENT
 
    In consideration of the payments due Executive under the Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1. Executive, intending to be legally bound, does hereby, on behalf of himself
and his agents, representatives, attorneys, assigns, heirs, executors and
administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, and
managers, and its and their respective successors and assigns, heirs, executors,
and administrators (collectively, the “Company Parties”) from all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
Executive or any of the Executive Parties ever had, now has, or hereafter may
have, by reason of any matter, cause or thing whatsoever, from the beginning of
Executive’s initial dealings with the Company to the date of this Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Executive’s employment relationship with
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq. (“ADEA”), Title VII of The Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1966, 42 U.S.C.
§1981, the Civil Rights Act of 1991, Pub. L. No. 102-166, the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq., the Age Discrimination in Employment
Act, as amended, 29 U.S.C. §621 et seq., the Fair Labor Standards Act, 29 U.S.C.
§201 et seq., the National Labor Relations Act, 29 U.S.C. §151 et seq., and any
other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, but not including such claims
to payments and other rights provided Executive under the Agreement. This
Release is effective without regard to the legal nature of the claims raised and
without regard to whether any such claims are based upon tort, equity, implied
or express contract or discrimination of any sort. Except as specifically
provided herein, it is expressly understood and agreed that this Release shall
operate as a clear and unequivocal waiver by Executive of any claim for accrued
or unpaid wages, benefits or any other type of payment.


2. Executive expressly waives all rights afforded by any statute which limits
the effect of a release with respect to unknown claims. Executive understands
the significance of his release of unknown claims and his waiver of statutory
protection against a release of unknown claims.


3. Executive agrees that he will not be entitled to or accept any benefit from
any claim or proceeding within the scope of this Release that is filed or
instigated by him or on his behalf with any agency, court or other government
entity.


4. The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Company and the
Company Parties pursuant to this Release, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by the Company or any of the Company Parties to
Executive.


5. Executive certifies and acknowledges as follows:

 
 

--------------------------------------------------------------------------------

 
 
(a) That he has read the terms of this Release, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and all Company Parties from any legal action or other
liability of any type related in any way to the matters released pursuant to
this Release other than as provided in the Agreement and in this Release.


(b) That he understands the significance of his release of unknown claims and
his waiver of statutory protection against a release of unknown claims.
Accordingly, Executive expressly waives any and all rights and benefits under
Section 1542 of the California Civil Code, which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


(c) That he is waiving all rights to sue or obtain equitable, remedial or
punitive relief from any or all Company Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, attorneys’
fees and any form of injunctive relief. Notwithstanding the above, he further
acknowledges that he is not waiving and is not being required to waive (i) any
right that cannot be waived under law, including the right to file an
administrative charge or to participate in an administrative investigation or
proceeding; provided, however, that he disclaims and waives any right to share
or participate in any monetary award resulting from the prosecution of such
charge or investigation or proceeding, (ii) any claim for indemnity pursuant to
the Company’s by-laws, articles of incorporation or Section 11 of the Agreement
or (iii) any claim for Accrued Benefits (as defined in the Agreement, [or
(iv) claim for benefits pursuant to Sections 10(c) or 10(d)].
 
(d) That he has signed this Release voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled.


(e) That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Release.


(f) That he does not waive rights or claims that may arise after the date this
Release is executed or those claims arising under the Agreement with respect to
payments and other rights due Executive on the date of, or during the period
following, the termination of his Employment.


(g) That the Company has provided him with adequate opportunity, including a
period of twenty-one (21) days from the initial receipt of this Release and all
other time periods required by applicable law, within which to consider this
Release (it being understood by Executive that Executive may execute this
Release less than 21 days from its receipt from the Company, but agrees that
such execution will represent his knowing waiver of such 21-day consideration
period), and he has been advised by the Company to consult with counsel in
respect thereof.


(h) That he has seven (7) calendar days after signing this Release within which
to rescind, in a writing delivered to the Company, the portion of this Release
related to claims arising under ADEA or any other claim arising under any other
federal, state or local law that requires extension of this revocation right as
a condition to the valid release and waiver of such claim.


(i) That at no time prior to or contemporaneous with his execution of this
Release has he filed or caused or knowingly permitted the filing or maintenance,
in any state, federal or foreign court, or before any local, state, federal or
foreign administrative agency or other tribunal, any charge, claim or action of
any kind, nature and character whatsoever (“Claim”), known or unknown, suspected
or unsuspected, which he may now have or has ever had against the Company
Parties which is based in whole or in part on any matter referred to in
Section 1 above; and, subject to the Company’s performance under this Release,
to the maximum extent permitted by law, Executive is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum. Executive hereby grants the Company his
perpetual and irrevocable power of attorney with full right, power and authority
to take all actions necessary to dismiss or discharge any such Claim. Executive
further covenants and agrees that he will not encourage any person or entity,
including but not limited to any current or former employee, officer, director
or stockholder of the Company, to institute any Claim against the Company
Parties or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order he will not
aid or assist any such person or entity in prosecuting such Claim.

 
 

--------------------------------------------------------------------------------

 
 
6. Miscellaneous


(a) This Release and the Agreement, and any other documents expressly referenced
therein, constitute the complete and entire agreement and understanding of
Executive and the Company with respect to the subject matter hereof, and
supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto; it
being understood and agreed that this Release and including the mutual
covenants, agreements, acknowledgments and affirmations contained herein, is
intended to constitute a complete settlement and resolution of all matters set
forth in Section 1 hereof.


(b) The Company Parties are intended third-party beneficiaries of this Release,
and this Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Company Parties hereunder.
Except and to the extent set forth in the preceding two sentences, this Release
is not intended for the benefit of any Person other than the parties hereto, and
no such other person or entity shall be deemed to be a third party beneficiary
hereof. Without limiting the generality of the foregoing, it is not the
intention of the Company to establish any policy, procedure, course of dealing
or plan of general application for the benefit of or otherwise in respect of any
other employee, officer, director or stockholder, irrespective of any similarity
between any contract, agreement, commitment or understanding between the Company
and such other employee, officer, director or stockholder, on the one hand, and
any contract, agreement, commitment or understanding between the Company and
Executive, on the other hand, and irrespective of any similarity in facts or
circumstances involving such other employee, officer, director or stockholder,
on the one hand, and Executive, on the other hand.


(c) The invalidity or unenforceability of any provision of this Release shall
not affect the validity or enforceability of any other provision of this
Release, which shall otherwise remain in full force and effect.


(d) This Release may be executed in separate counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.


(e) The obligations of each of the Company and Executive hereunder shall be
binding upon their respective successors and assigns. The rights of each of the
Company and Executive and the rights of the Company Parties shall inure to the
benefit of, and be enforceable by, any of the Company’s, Executive’s and the
Company Parties’ respective successors and assigns. The Company may assign all
rights and obligations of this Release to any successor in interest to the
assets of the Company.


(f) No amendment to or waiver of this Release or any of its terms shall be
binding upon any party hereto unless consented to in writing by such party.


(g) ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAW
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


*    *    *    *     *


Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.
 

 
JAMES (“JACK”) A. FROST
       
By:
     
James (“Jack”) A. Frost
       
TUTOR PERINI CORPORATION
       
By:
   
Name:
Ronald N. Tutor
 
Title:
Chairman and Chief
   
Executive Officer


 
 

--------------------------------------------------------------------------------

 
 
READ CAREFULLY BEFORE SIGNING


I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release. I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Company Parties or any of them.



     
[Name]

 
Witness:
 
 
     

 
 
 


--------------------------------------------------------------------------------

 